UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO. 1:14-CR-00207-01
VERSUS JUDGE DRELL
FRANKIE MALDONADO (01) MAGISTRATE JUDGE KAY
ORDER

Before the court is defendant’s recent motion (Doc. 50) seeking an order directing the
Warden at defendant’s custodial institution, FCI Petersburg, to comply with prison regulations
concerning delivery of prisoners’ incoming legal mail. Specifically, defendant alleges that he was
recently given legal mail from this court that was opened prior to its delivery to him, outside of his
presence, in violation of 28 C.F.R. 540.18(a) governing special mail.

After consideration of defendant’s motion, it is hereby

ORDERED that the motion is DENIED. Although a prisoner’s rights to send and receive
mail are constitutional, arising out of the First Amendment, a prison may open incoming and
outgoing mail in furtherance of its penological and safety interests. To do so, even in violation of
regulations requiring that legal mail be opened in the presence of the inmate addressee does not,
in and of itself, violate the constitution. Singletary v. Stalder, 273 F.3d 1108 (5" Cir. 2011);
Brewer v. Wilkinson, 3 F.3d 816 (5" Cir. 1993). Thus, taking the factual allegations of defendant’s
motion as true for these purposes, we find no basis for relief.

ire .
THUS DONE AND SIGNED this 2 day of March, 2020 at Alexandria, Louisiana.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
